Case 8:21-cv-00968-DOC-JDE Document 21 Filed 07/20/21 Page 1 of 6 Page ID #:761

                                                                                      JS-6

                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

 Case No. SA CV 21-00968-DOC-(JDEx)                                  Date: July 20, 2021

 Title: DONNA MAY v. WALT DISNEY PARKS AND RESORTS U.S., INC., et al


 PRESENT:

                   THE HONORABLE DAVID O. CARTER, JUDGE

                Kelly Davis                                  Not Present
              Courtroom Clerk                               Court Reporter

       ATTORNEYS PRESENT FOR                       ATTORNEYS PRESENT FOR
             PLAINTIFF:                                 DEFENDANT:
            None Present                                 None Present


       PROCEEDINGS (IN CHAMBERS): ORDER GRANTING PLAINTIFF’S
                                  MOTION TO REMAND [10]

       Before the Court is Plaintiff Donna May’s (“Plaintiff”) Motion to Remand
 (“Motion” or “Mot.”) (Dkt. 10). The Court finds this matter appropriate for decision
 without oral argument. Fed. R. Civ. P. 78; Local Rule 7-15. After reviewing the papers,
 the Court GRANTS Plaintiff’s Motion.

 I.    Background

       A.     Facts

        Plaintiff has been an employee in food and beverage locations at Walt Disney
 Parks and Resorts’ U.S., Inc. (“WDPR” or “Defendants”) Disneyland Resort since 1989.
 Complaint (“Compl”) (Submitted with Notice of Removal as Attachment 3) (Dkt. 1) ¶
 11. Plaintiff’s exclusive bargaining representative with WDRP all times relevant to this
 action was her union, Workers United Local 50 (the “Union”). Opp’n at 1. The Collective
 Bargaining Agreement (“CBA”) between Defendant and the Union was the “Agreement
 on Wage Scale and Working Conditions.” Id. at 2. This was the exclusive contract
 governing the terms and conditions of Plaintiff’s employment with Defendant. Id.
Case 8:21-cv-00968-DOC-JDE Document 21 Filed 07/20/21 Page 2 of 6 Page ID #:762
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

  Case No. SA CV 21-00968-DOC-JDE                                           Date: July 20, 2021
                                                                                         Page 2


         Plaintiff has a documented shellfish allergy disability that requires work
 restrictions to avoid exposure. Compl. ¶¶ 12, 14. Plaintiff is currently an Assistant
 Receiver. Id. ¶ 11. Prior to July 14, 2019, she was a Receiver and sometimes Lead
 Receiver at a higher pay rate. Id. Plaintiff’s working conditions began changing in 2017
 when she was moved to different locations and assigned different shifts due to her
 shellfish allergy. Id. ¶¶ 16-17, 22. Between 2017 and 2019, Defendants denied several
 requests by Plaintiff for cross-training to become a Lead Receiver at other Disneyland
 Resort food and beverage locations that did not serve shellfish. Id. ¶¶ 18-21, 23-24, 33-
 34. Plaintiff also complained to Defendants about her changing working conditions and
 certain managers whom she alleges were discriminating against her. Id. ¶¶ 22, 27, 29, 30,
 34. In October 2018, Defendants agreed to pay Plaintiff as a Lead Receiver when she was
 working lower-paying shifts. Id. ¶ 32. However, in June 2019, Defendants gave Plaintiff
 a choice between a conditional, reduced work schedule or a demotion to Assistant
 Receiver at a lower pay rate. Id. ¶ 41. Plaintiff chose demotion, fearing the conditions of
 her reduced work option would lead to termination. Id. Defendants denied Plaintiff’s
 subsequent requests to be reclassified as a Receiver. Id. ¶¶ 43-45

         Plaintiff filed an administrative complaint against Defendants with the California
 Department of Fair Employment and Housing (“DFEH”) and received a right to sue letter
 on May 14, 2020 and an amended right to sue letter on May 20, 2020. Id. ¶ 46. Plaintiff
 then brought her suit in state court alleging disability-related violations of the Fair
 Employment and Housing Act (“FEHA”) and the California Family Rights Act
 (“CFRA”), all state law claims. See Mot. at 7. Plaintiff did not reference her Union or the
 Collective Bargaining Agreement in her Complaint. See generally Compl. Defendants
 deposed Plaintiff on April 28, 2021. Defendant’s Opposition (“Opp’n) (Dkt. 17) at 2.
 Plaintiff’s testimony touched on her allegations related to job classification, shifts, work
 locations, cross-training, and demotion and whether and how those topics are related to or
 governed by rules in her Union’s Collective Bargaining Agreement (“CBA”). Id. at 2-3.
 During her testimony, Plaintiff stated that “the company follows the rules of cross-
 training and re-statusing … based off of our seniority.” Id. at 3. Following the deposition,
 Defendants removed the case to federal court on the contention that all of Plaintiff’s
 claims require interpretation of the CBA and are therefore preempted by Section 301 of
 the federal Labor Management Relations Act (“LMRA”). Opp’n at 1.

       Plaintiff is a resident of California. Compl. ¶ 2. Defendants do in business in the
 County of Orange, State of California, and the alleged liability arises therein. Id. ¶ 1.
Case 8:21-cv-00968-DOC-JDE Document 21 Filed 07/20/21 Page 3 of 6 Page ID #:763
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

  Case No. SA CV 21-00968-DOC-JDE                                             Date: July 20, 2021
                                                                                           Page 3


        B.     Procedural History

        On May 29, 2020, Plaintiff filed a civil action against Defendants in the Superior
 Court of California, County of Orange. Notice of Removal (Dkt. 1). Defendants removed
 the case to this Court on May 28, 2021. See generally id. On June 14, 2021, Plaintiff
 moved to remand Defendants’ removal back to state court. Mot. at 1. On July 2, 2021,
 Defendants opposed Plaintiff’s motion to remand. See generally Opp’n. On July 12,
 2021, Plaintiff replied to Defendants’ opposition. Reply (Dkt. 19).

 II.    Legal Standard

        “If at any time before final judgment it appears that the district court lacks subject
 matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c). Removal of a case
 from state court to federal court is governed by 28 U.S.C. § 1441, which provides in
 pertinent part that “any civil action brought in a State court of which the district courts of
 the United States have original jurisdiction, may be removed . . . to the district court of
 the United States for the district and division embracing the place where such action is
 pending.” 28 U.S.C. § 1441. “As a general rule, absent diversity jurisdiction, a case will
 not be removable if the complaint does not affirmatively allege a federal claim.”
 Beneficial Nat’l Bank v. Anderson, 539 U.S. 1, 6 (2003).

        A federal court has diversity jurisdiction if: (1) the controversy is between
 “citizens of different States,” and (2) the amount in controversy exceeds the sum or value
 of $75,000. 28 U.S.C. § 1332(a). Diversity jurisdiction requires complete diversity,
 meaning that no plaintiff can be from the same state as a defendant. Abrego Abrego v.
 The Dow Chem. Co., 443 F.3d 676, 679 (9th Cir. 2006). Thus, a case ordinarily cannot be
 removed to the federal court if a plaintiff and a defendant are citizens of the same state.
 See 28 U.S.C. § 1332(a).

        Congress has authorized the federal district courts to exercise original subject
 matter jurisdiction in “all civil actions arising under the Constitution, laws, or treaties of
 the United States.” 28 U.S.C. § 1331. This provision is usually invoked when plaintiffs
 plead a cause of action created by federal law. Grable & Sons Metal Products, Inc. v.
 Darue Engineering & Manufacturing, 545 U.S. 308, 312 (2005). However, there is a
 “special” and “small” category of cases in which federal-question jurisdiction will lie
 over state-law claims that implicate significant federal issues. See id. A state-law claim
 “arises under” federal law only if it “necessarily raise[s] a stated federal issue, actually
 disputed and substantial, which a federal forum may entertain without disturbing any
 congressionally approved balance of federal and state judicial responsibilities.” Id. at 314.
Case 8:21-cv-00968-DOC-JDE Document 21 Filed 07/20/21 Page 4 of 6 Page ID #:764
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

  Case No. SA CV 21-00968-DOC-JDE                                              Date: July 20, 2021
                                                                                            Page 4


 In other words, “federal jurisdiction over a state law claim will lie if a federal issue is: (1)
 necessarily raised, (2) actually disputed, (3) substantial, and (4) capable of resolution in
 federal court without disrupting the federal-state balance approved by Congress.” Gunn v.
 Minton, 568 U.S. 251, 258 (2013).

        A federal court may order remand for lack of subject matter jurisdiction or any
 defect in the removal procedure. 28 U.S.C. § 1447(c).

 III.   Discussion

        Plaintiff moves to remand to state court on the grounds that her FEHA and CFRA
 claims arise exclusively under California state law. See Mot. at 7. She argues that the
 well-pleaded complaint rule prevents removal to federal court because she did not allege
 federal claims in her complaint. Mot at 11-12. Defendants contend that Plaintiff’s
 allegations and the conditions of employment she seeks are governed exclusively by the
 CBA. Opp’n at 1. As a result, Defendants argue that Plaintiff’s causes of action will
 require interpretation of the CBA and are thus preempted by Section 301 of the federal
 Labor Management Relations Act (“LMRA”). Id. Defendants further argue that the
 complete preemption doctrine applies as an exception to the well-pleaded complaint rule.
 Opp’n at 6. Plaintiff maintains that the violations she alleges do not require interpretation
 of the CBA, and that the CBA at issue is merely a possible defense of Defendant’s. Mot.
 at. 7.

         In determining whether a federal district court has “arising under” original
 jurisdiction over a claim, we must keep in mind “the basic principle marking the
 boundaries of the federal question jurisdiction of the federal district courts”: the well-
 pleaded complaint rule. California Shock Trauma Air Rescue v. State Compen. Ins. Fund,
 636 F.3d 538, 541 (9th Cir. 2011). “Under the well-pleaded complaint rule, the Court
 must determine whether “a right or immunity created by the Constitution or laws of the
 United States must be an element, and an essential one, of the plaintiff’s cause of action.”
 Id. Under the well-pleaded complaint rule, “federal jurisdiction exists only when a federal
 question is presented on the face of the plaintiff's properly pleaded complaint.”
 Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987).

         However, the “complete pre-emption doctrine” is an exception to the well-pleaded
 complaint rule. Id. at 392-93. The U.S. Supreme Court has identified two specific types
 of state law claims which are completely preempted by Section 301 of the LMRA even
 when not plainly stated in a Plaintiff’s complaint: 1) those that are “founded directly on
 rights created by collective-bargaining agreements” and 2) those that are “substantially
Case 8:21-cv-00968-DOC-JDE Document 21 Filed 07/20/21 Page 5 of 6 Page ID #:765
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

  Case No. SA CV 21-00968-DOC-JDE                                           Date: July 20, 2021
                                                                                         Page 5


 dependent on analysis of a collective-bargaining agreement.” Id. at 394. Nonetheless, the
 mere need to reference the terms of the CBA or the possibility that it will be relevant in
 resolving a state law claim is not sufficient to preempt a state law claim. Humble v.
 Boeing, 305 F.3d 1004, 1007, 1011 (9th Cir. 2002). Moreover, “defensive reliance on the
 terms of the CBA … will not suffice.” Id. at 1011.

         Here, Plaintiff’s complaint does not present an essential question of federal law.
 Defendant does not, and indeed cannot, dispute that Plaintiff did not plead any federal
 causes of action. See generally Compl.; Removal Notice; Opp’n. As Plaintiff
 acknowledges, allegations of state law violations requiring substantial interpretation of a
 CBA would be preempted by the federal LMRA. Mot. at 12-14. However, Defendant
 fails to show that substantial interpretation of the CBA is required. For example, as in
 Humble, where the Ninth Circuit rejected arguments that CBA seniority provisions would
 require interpretation to determine reasonable disability accommodations provided by
 state law, here, referencing the seniority provisions of Plaintiff’s CBA does not require
 interpretation to determine the merits of her disability-based state law claims. See Opp’n
 at 6-7; Humble, 305 F.3d at 1011. Further, unlike Sullivan, a case on which Defendant
 relies, our Plaintiff here does not claim any deprivation of due process or other direct
 violation under the CBA. See Opp’n at 5; Sullivan v. Aramark Unif. & Career Apparel,
 Inc., No. C11-02973 HRL, 2011 WL 3360006, at *4-6 (N.D. Cal. Aug. 3, 2011); see
 generally Compl. Additionally, Defendant’s contention that the CBA requires
 interpretation because it allowed Defendant “discretion” or “options” regarding certain
 actions with Plaintiff is unlike McGowen, where the Plaintiff’s complaint inhered
 questions of whether the employer defendant violated the CBA. See Opp’n at 2;
 McGowan v. Nestle Food Co., No. 1:06CV01212AWIDLB, 2007 WL 173768, at *5
 (E.D. Cal. 2007). Rather, the Court agrees with Plaintiff that she alleged Defendant
 violated her free-standing, state statutory FEHA and CFRA rights because of her
 disability. See Mot. at 16. Again, mere consultation of the CBA, speculation of its
 relevance, or affirmative defenses relying on it do not suffice to pre-empt state-law
 claims. Humble, 305 F.3d at 1011.

        Accordingly, this Court lacks subject matter jurisdiction to hear the case.

 IV.    Costs and Fees

         Following remand of a case upon unsuccessful removal, the district court may, in
 its discretion, award attorney’s fees “incurred as a result of the removal.” 28 U.S.C. §
 1447(c). “Absent unusual circumstances, courts may award attorney’s fees under §
 1447(c) only where the removing party lacked an objectively reasonable basis for seeking
Case 8:21-cv-00968-DOC-JDE Document 21 Filed 07/20/21 Page 6 of 6 Page ID #:766
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

  Case No. SA CV 21-00968-DOC-JDE                                          Date: July 20, 2021
                                                                                        Page 6


 removal. Conversely, when an objectively reasonable basis exists, fees should be
 denied.” Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005). Despite our
 ultimate holding, Defendant appears to have objectively reasonable bases for contending
 that Plaintiff’s claims were “substantially dependent” on the CBA; the distinction
 between “interpretation” and “consultation” or “reference” to the CBA is not exacting.
 While the Court is bound by the well-pleaded complaint rule and must remand, the Court
 declines to award attorney’s fees in this instance.

 V.     Disposition

       Given that the well-pleaded complaint rule bars removal to federal court, the Court
 hereby GRANTS Plaintiff’s Motion to Remand.

        The Clerk shall serve this minute order on the parties.

  MINUTES FORM 11                                                 Initials of Deputy Clerk: kd

  CIVIL-GEN
